Case 1:20-cv-01163-JPH-TAB Document 35 Filed 01/04/21 Page 1 of 2 PageID #: 179




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BRETT HOBSON,                                         )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:20-cv-01163-JPH-TAB
                                                       )
 WEXFORD OF INDIANA, LLC., et al.                      )
                                                       )
                               Defendants.             )

             ORDER DENYING MOTION FOR COUNSEL WITHOUT PREJUDICE

        The plaintiff has moved for the appointment of counsel. As a practical matter, there are not

 enough lawyers willing and qualified to accept a pro bono assignment in every pro se case. See

 Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) ("Whether to recruit an attorney is a difficult

 decision: Almost everyone would benefit from having a lawyer, but there are too many indigent

 litigants and too few lawyers willing and able to volunteer for these cases.").

        "Two questions guide [this] court's discretionary decision whether to recruit counsel: (1)

 'has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

 precluded from doing so,' and (2) 'given the difficulty of the case, does the plaintiff appear

 competent to litigate it himself?'" Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018)

 (quoting Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007) (en banc)). These questions require

 an individualized assessment of the plaintiff, the claims, and the stage of litigation.

        To facilitate the process of evaluating requests for counsel, the Court has prepared a form

 motion to be used by indigent litigants seeking the appointment of counsel. The form requests the

 information necessary for the Court to make a determination on the merits of the motion and

 requires the litigant to acknowledge important conditions of the appointment of counsel.



                                                   1
Case 1:20-cv-01163-JPH-TAB Document 35 Filed 01/04/21 Page 2 of 2 PageID #: 180




        The plaintiff's motion for the appointment of counsel, dkt. [34], is denied without

 prejudice because it provides neither sufficient information to make a determination on the merits

 nor an acknowledgement of the conditions of the appointment of counsel. The plaintiff may

 renew his motion for the appointment of counsel by filling out the form motion for assistance with

 recruiting counsel that the Court will send to him along with his copy of this Order.

        The clerk is directed to send the plaintiff a motion for assistance recruiting counsel form

 with his copy of this Order.

 SO ORDERED.

Date: 1/4/2021




 Distribution:

 BRETT HOBSON
 935709
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Rachel D. Johnson
 KATZ KORIN CUNNINGHAM, P.C.
 rjohnson@kkclegal.com

 Samantha May Sumcad
 INDIANA ATTORNEY GENERAL
 samantha.sumcad@atg.in.gov




                                                 2
